Citation Nr: 0520151	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-10 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 27, 2001 for 
an increased (50 percent) rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to September 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on an appeal initiated 
from a July 2000 rating decision of the Waco, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
service connection for PTSD (rated 30 percent) effective 
November 22, 1995, the date the veteran's claim was received.  
The veteran appealed the rating assigned, and ultimately, a 
December 2001 Decision Review Officer (DRO) decision granted 
an increased (50 percent) rating for PTSD effective April 27, 
2001.  The veteran expressed satisfaction with the 50 percent 
rating, but timely expressed disagreement with the effective 
date assigned.  


FINDING OF FACT

As of January 21, 2000, but not any earlier, it was first 
factually ascertainable that the veteran's PTSD was 
manifested by symptoms warranting a 50 percent rating.


CONCLUSION OF LAW

An effective date of January 21, 2000, but no earlier, is 
warranted for the assignment of a 50 percent rating for the 
veteran's PTSD.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.130, Diagnostic Code (Code) 9411 
(2004), § 4.132, Code 9411, (effective prior to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  
(West 2002).  Regulations implementing the VCAA are at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
applies in the instant case.  The Board finds that the 
mandates of the VCAA are met.  The veteran received a May 
2001 notice letter, which generally explained his and VA's 
responsibilities in claims development under the VCAA.  After 
he appealed the effective date for the increase, the RO 
issued a June 2002 statement of the case (SOC) that properly 
(See VAOPGCPREC 8-2003.) provided notice on the "downstream" 
issue of an earlier effective date.  This SOC notified the 
veteran of applicable regulations, of what the evidence 
showed and why a 50 percent rating was not awarded earlier 
than April 27, 2001.    

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the May 2001 letter asked him to either submit or identify 
(for VA to obtain) any additional evidence.  This was 
equivalent to advising the veteran to submit everything he 
had pertinent to the claim.  There is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained records of 
relevant VA and private treatment for PTSD.  VA also arranged 
for psychiatric examinations of the veteran in February 1996, 
November 1997 and November 2000.  The veteran has not 
identified any additional evidence pertinent to his claim.  
VA's assistance obligations are met.  No further assistance 
to the veteran is required.  He is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

On VA psychiatric examination in February 1996, the diagnosis 
was dysthymic disorder, chronic, with history suggesting 
major depression.  Mental status examination showed that the 
veteran responded in a somewhat guarded manner, answering 
questions relevantly but briefly and organized and expressed 
his thoughts adequately.  He was oriented to time, place and 
person.  He complained of some problems with memory and 
concentration and thought content revealed anxiety, free 
floating and fixed with increased irritability, a low 
tolerance for stress and some tendency to be poorly 
controlled and explosive.  He was often depressed with crying 
spells and suicidal thoughts, but denied any suicide 
attempts.  His sleep was disturbed and there were some 
recurring nightmares regarding experiences in Vietnam.  
However, these were not typical post-traumatic dreams.  If 
there were any PTSD symptoms present, they appeared to be 
fairly mild and the examiner preferred a diagnosis of 
dysthymic disorder.  The veteran reported that he had been 
employed doing concrete work for the city of Mesquite for 
approximately four years.  He had spent a little less than 
six months in Vietnam, and was assigned to 101st Airborne as 
a field artillery observer.  He had a recurring nightmare 
apparently of bodies being brought in hanging from cables on 
the helicopters in body bags.  On one occasion his unit 
misdirected fire and killed four friendlies by accident.  He 
denied any psychiatric hospitalization or treatment while in 
the service or since, other than being seen as an outpatient 
at the Fort Worth veteran's center.  The examiner found that 
the veteran suffered from a moderate amount of incapacity for 
perhaps most employment and for social adaptation.

In a June 1996 letter, the veteran recounted his stressors in 
service.  One experience involved listening to James Pugh die 
because the battalion executive would not fire walking fire 
for him.  In a September 1996 letter, the Department of the 
Army indicated that U.S. casualty data did not list James 
Pugh as killed in action.    

On private psychiatric examination in September 1997, the 
diagnoses were PTSD emerging, mild and dysthymia, late onset.  
Contact with other people was painful and he avoided it as 
much as possible.  The veteran's presentation was aggrieved 
and when talking about the effects he thought Agent Orange 
had on his family, he cried frankly.  Generally, he was 
straightforward in his account, perhaps a little apologetic 
and though somewhat disassociated, seemed to have appropriate 
affect to what he was describing.  His fund of general 
information was good and he recalled three objects after a 
brief interval.  He gave appropriate responses to proverbs 
and similarities and judgment questions.  His wife managed 
the family finances and he spent most of his day tending to 
the chickens he owned.  Sometimes his brother would come get 
him and they would do something together.  He was confused 
about the war and seemed to have espoused the attitude toward 
himself mirrored on return by civilian contacts and isolated 
himself from supportive peers and healing experiences.  The 
Global Assessment of Functioning (GAF) scores were 62 for 
psychological functioning, 58 for social functioning and 67 
for occupational functioning.  The examiner indicated that 
the GAF scores reflected moderate but fairly symmetric 
dysfunction in three critical areas of quality of life.     

On VA psychiatric examination in November 1997, the diagnosis 
was dysthymia, chronic and history of major depression.  The 
veteran indicated that he had worked for the city of Mesquite 
until January 1997 and had not worked since.  He had some 
money of his own, and borrowed some money from his brother.  
He just stayed home and took care of his goats, chickens, 
rabbits and other animals.  He hoped to sell his house and 
buy a trailer in the country where he could be by himself.  
His appetite was good; he had no sexual appetite, did not 
sleep well, and did not like or enjoy being around other 
people.  He handled stress by avoiding it and had had 
thoughts of suicide.  He had overdosed on medication once, 
but did not end up requiring hospitalization.  About once a 
week he had nightmares of helicopters carrying body bags out 
of the jungle.  During the nightmares, his arms and legs were 
blown off and he was helpless.  He was able to give the date, 
presidents and the governor.  He handled mathematics, 
similarities, differences, and proverbs fairly reasonably.  
On mental status examination the veteran was casual and neat 
in dress, likeable, cooperative, goal-oriented, oriented as 
to time, place and person.  He had a little trouble 
organizing his thoughts, but was able to get it done.  His 
speech was normal, his affect showed mild tension, and his 
mood was moderately depressed.  He did not have psychosis, 
delusions, hallucinations or organicity.  His intellect was 
average and his memory was reasonably good.  His judgment was 
good, but he did not have insight.  The examiner did not see 
enough symptomatology to make a diagnosis of PTSD.  GAF was 
found to be about 65.

A September 1998 private psychological consultation report 
produced a diagnosis of PTSD, chronic with acute 
exacerbations, severe, pervasive.  The veteran's highest 
level of adaptive functioning was deemed to be poor and his 
chronic marital discord was deemed to be severe.  The 
examiner found that typical of other PTSD combat veterans, he 
had used numerous defensive strategies to try to, as long as 
possible, deny the existence and delay the evidencing of the 
emergence of recognizable PTSD symptoms.  He noted that as 
early as 1969 the veteran had been treated with 
electroconvulsive shock treatments for what today is 
officially recognized as PTSD.  Since 1969 he had lived with 
a wide range of war-related PTSD symptoms including chronic 
sleep disturbance, frequent, recurrent Vietnam-related 
nightmares, major bouts of depression, anger, wide and 
frequent mood swings, chronic and high-order anxiety, low 
level stress tolerance, stress headaches, hypervigilance, 
survivor's guilt, memory loss, agoraphobia, constricted 
affect, mistrust and panic attacks.  He also experienced 
incessant flashbacks related to traumatic combat events which 
were cued by the sound of helicopters and dove hunters, by 
the sight of Vietnamese people and by rainy weather, which 
caused him to become hyperaroused and aversive.  Lightning 
reminded him of incoming rounds and thunder reminded him of 
the loud discharge of artillery fire.  He tried to cope with 
inclement weather by going to his room and covering his head 
with a pillow.  He had reduced his involvement with the 
external world through withdrawal, detachment and isolation, 
avoided things that reminded him of Vietnam, and discharged 
his anger and frustrations inappropriately (via socially 
disruptive means).  He had separated from his wife several 
times.  At best his coping mechanisms had helped him only 
marginally and had been of short duration.  The examiner 
found the veteran maladjusted to civilian life and 
psychologically dysfunctional and recommended individual 
psychotherapy, medication evaluation, referral to a veteran's 
benefits counselor, evaluation of spouse for supportive 
counseling and the couple for marriage counseling.

On January 2000 VA psychiatric examination, the diagnoses 
were Depressive Disorder NOS, Eating Disorder NOS, PTSD and 
Nicotine Dependence.  The veteran was cooperative with the 
examiner, exhibited good eye contact, there was no evidence 
of abnormal or involuntary psychomotor activity and speech 
was spontaneous, lacked expression and was of normal volume.  
His mood was felt to be depressed; affect was of normal range 
and intensity and was stable and appropriate to thought 
content.  Immediate, recent and remote memory and attention 
were intact.  The veteran appeared to be functioning at an 
average intellectual level.  His thinking was coherent, 
logical, goal-directed without loose associations or flight 
of ideas.  There was no evidence of audio, visual or 
olfactory hallucinations, delusions or illusions.  Thought 
content focused on symptoms and history, insight was fair, 
judgment and abstracting were intact.  The GAF score was 60 
and his highest GAF in the past year was deemed to be 65.  
The veteran reported persistent depressed mood, decreased 
interest in previously pursued activities, thoughts of death 
but no frank suicidal or homicidal ideation or plan.  
Wellbutrin was prescribed.   

An integrated mental health assessment summary from January 
2000 indicates that the veteran would engage in the self-
mutilating act of pulling out his teeth when feelings of 
survivor guilt surfaced.  His marriage had been adversely 
affected as well and his current separation form his wife 
exacerbated his depressive symptoms.  The veteran did have a 
strong relationship with his daughter who lived nearby and 
his relationships with his young grandchildren brought him 
joy.  The veteran came from a very loving and supporting 
family so he valued his family enormously and his marital 
difficulties hurt him.  In addition to the marital 
difficulties, he had financial problems since stopping 
working 3 years prior.  He was quite tearful when describing 
how he became unable to continue his lifelong job in 
construction because his intrusive memories of Vietnam 
interfered with his concentration; he shared that he almost 
killed a man in a construction accident because of his poor 
concentration and he decided then that he had to stop before 
matters worsened.  His attempts at drawing Social Security 
disability had been unsuccessful and he did not seem to have 
the mental energy to appeal.  However, his daughter was 
helping him with the process.  He had chronic medical 
problems including diabetes, circulatory problems and 
especially back pain that could also be contributing to his 
depression.  He was overeating, which may have been due to a 
medication he had been taking for depression or could 
possibly have been a substitute for alcohol use.  The 
veteran's strengths were deemed to be a strong and supportive 
relationship with his daughter and love for daughter and 
grandchildren.  His liabilities were deemed to be an unstable 
marriage and financial difficulties.  

VA progress notes from February 2000 show that the veteran's 
mood was still rather low and his sleep continued to be poor.  
The impression was major depressive disorder and PTSD.  The 
veteran reported some benefit from taking Wellbutrin and the 
psychiatrist increased the prescribed dosage.    

A May 2000 VA progress note indicated that the veteran was 
plagued with nightmares and flashbacks and had been 
particularly sad over Memorial Day weekend.  He was fairly 
sad most of the time and had poor sleep and also anxiety.  He 
thought a lot about death but denied a frank plan of suicide 
or homicide.  On mental status exam, he was depressed with 
intact cognition and was not psychotic, suicidal or 
homicidal.  The psychiatrist added Zoloft to the medication 
regimen.  

A June 2000 progress note revealed that the veteran felt he 
had some improvement but was not nearly so improved as he 
felt he should be.  He reported nightmares and flashbacks, 
had found the past few weeks quite difficult due to rainy 
weather, had been having a nightmare of being trapped in a 
body bag, unable to move, with his screams unheard due to 
helicopter noise.  He reported that he tended to have this 
nightmare around 3 AM or so and then was unable to fall 
asleep the rest of the night.  The psychiatrist added 
Trazadone on top of the Wellbutrin and Zoloft.
  
An August 2000 progress note indicated that the veteran felt 
that he was getting better as time progressed.  He denied 
suicidal or homicidal ideation, his mood was euthymic and not 
psychotic, suicidal or homicidal and his judgment was intact.  

At an October 2000 VA psychiatric visit, the veteran reported 
that his sleep seemed to have deteriorated and that he felt 
like his mind and body were wide awake when it was time to go 
to sleep.  On mental status exam, he was euthymic, alert and 
oriented with intact cognition and judgment and was not 
psychotic, suicidal or homicidal.      

On November 2000 VA psychiatric evaluation the diagnosis was 
PTSD, chronic, mild and depression, major, chronic, in some 
remission.  On mental status examination, the veteran looked 
somewhat disheveled and was cooperative and somewhat goal-
oriented.  He did not know the time or place, did not know 
where he was or his social security number or several other 
things.  He did know his wife's name and was aware of his 
medications but his wife managed the medications so he did 
not know what any of them were.  His affect was flat, his 
mood was depressed, and there was no psychosis, delusion, 
hallucination or moderate organicity.  Intellect was low and 
memory was poor.  Judgment was competent but just barely and 
he had little insight.  The veteran reported that he slept 
about 3 or 4 hours per night and woke up at 3:30 in the 
morning.  He handled stress by hollering and yelling some and 
would get depressed and cry without much relief.  He 
occasionally thought of suicide and was not looking forward 
to anything.  He had difficulty naming the current president 
and said that the governor of Texas was Bush.  He had 
difficulty with simple arithmetic and memory.  The GAF score 
was 50.  

An April 27, 2001 progress note shows that the veteran 
suffered an increase in the number and severity of flashbacks 
and nightmares, after a period of a few months where these 
symptoms had been reduced.  

III.  Criteria and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance (emphasis added), or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an 
increase in disability compensation shall be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.

The current criteria for rating PTSD provide that a 50 
percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent rating is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Code 9411.  

The criteria for rating mental disorders were revised 
effective November 7, 1996. Under the criteria in effect 
prior to that date, PTSD warranted a 50 percent rating where 
the ability to establish or maintain effective or favorable 
relationships was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Code 9411 
(effective prior to November 7, 1996).  

The veteran is entitled to consideration of his claim under 
both the prior and (from their effective date) the revised 
criteria for rating psychiatric disability.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. §  4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The RO determined that the veteran's PTSD had only reached 
the 50 percent level of acuity after April 27, 2001, when a 
VA progress note documented a flare-up of flashbacks and 
nightmares.  However, the Board finds that the record 
supports a finding that the manifestations of the veteran's 
PTSD most closely approximated the 50 percent level as early 
as the January 21, 2000 VA psychiatric examination and 
integrated mental health assessment.  The examination 
provided a VA diagnosis of PTSD, documented symptoms of 
depressed mood (with perhaps an eating disorder related to 
the depression) and flat speech, and noted that depression 
had affected the veteran's marriage and lack of concentration 
had forced him to stop working because he was posing a danger 
to fellow workers.  Additionally, in 2000, the veteran's 
psychiatric symptoms were of sufficient severity as to 
require increasing doses of medication for stabilization.  At 
the time of the January 21 examination, the psychiatrist 
prescribed Wellbutrin.  In late February 2000, the Wellbutrin 
prescription was increased.  In May 2000, with the veteran 
plagued by symptomatology, Zoloft was added to the medication 
regimen.  In June 2000, Trazadone was added on top of the 
Wellbutrin and Zoloft.  This need for several 
increases/additions to the medication regimen for 
stabilization purposes also points toward a higher (50 
percent) level of impairment.  Such symptoms and findings 
reflect disturbances of mood and motivation, resulting in 
reduced reliability and productivity, warranting a 50 percent 
rating under the revised criteria.

A still earlier effective is not warranted, as psychiatric 
impairment sufficient to satisfy the criteria was not shown 
prior to January 21, 2000.  VA examinations in 1996 and 1997 
had revealed no more that mild or moderate depression.  Such 
symptoms as flattened affect, impaired speech, panic attacks 
more than once weekly, memory loss, impaired thinking were 
not shown.  While the veteran's employment was apparently 
terminated in 1997, he was apparently able to function 
adequately in tending to his goats, chickens, rabbits, etc.   
Furthermore, a private psychiatrist in September 1997 had 
characterized the veteran's then "emerging" PTSD as only 
mild.  A private psychologist's evaluation in September 1998 
did not include any extensive mental status evaluation, but, 
for the most part, recounted the veteran's self-reported 
history of complaints.  In short, the medical evidence prior 
to January 2000 shows neither the symptoms nor the impairment 
that would warrant a 50 percent rating under the revised 
rating criteria.
As to consideration under the criteria in effect prior to 
November 7, 1996 (because the veteran's claim was then 
pending), the evidence of record prior to January 2000 did 
not show symptoms of PTSD productive of considerable 
industrial impairment, nor considerable impairment in the 
ability to establish and maintain effective relationships 
with people.  While the veteran's marriage was having 
problems, he enjoyed a good relationship with his wife and 
daughter.  And while mild to moderate depression was shown, 
VA examiners in February 1996 and November 1997 found no more 
than fairly mild, if any, symptoms of PTSD (1996) and not 
enough symptoms "to call this PTSD" (1997).  And the 
private psychiatrist in September 1997 characterized the 
veteran's PTSD as mild, noting the veteran was functioning 
well in tending to his farm animals and socializing with his 
brother on occasion, while the September 1998 evaluating 
private psychologist did not characterize the severity of the 
PTSD, and did not report mental status evaluation findings.  
Such findings clearly do not show considerable impairment due 
to PTSD.  


ORDER

An effective date of January 21, 2000 (but no earlier) is 
granted for the increased (50 percent) rating for the 
veteran's PTSD, subject to the regulations governing payment 
of monetary awards.   



                  
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


